Citation Nr: 0215032	
Decision Date: 10/25/02    Archive Date: 11/01/02	

DOCKET NO.  01-06 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	New York Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from February 1942 to 
December 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA), Buffalo, New York, 
Regional Office (RO), which denied the veteran, in pertinent 
part, entitlement to service connection for chronic calcific 
tendinitis of the right shoulder.


FINDING OF FACT

The veteran's right shoulder disability has not been shown to 
be related to his military service.  


CONCLUSION OF LAW

A right shoulder disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(d) 
(2001); 66 Fed. Reg. 45,620 (August 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary considerations.

Initially it is noted that the Veterans' Claims Assistance 
Act of 2000 (VCAA), eliminates the well-grounded requirement 
and amplifies the duty to assist the veteran in the 
development of a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  Following the 
RO's determinations of the veteran's claims, VA issued 
regulations implementing the VCAA.  66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326).  The VCAA and the 
implementing regulations pertinent to the issue on appeal are 
liberalizing and are therefore applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The VCAA provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
procedures.  

After reviewing the record, the Board is satisfied that, by 
virtue of the rating decision, statement of the case and 
supplemental statement of the case issued during the pendency 
of this appeal as well as an RO letter dated in February 2001 
that informed the veteran of the evidence needed to support 
his claim and offered assistance in obtaining this evidence, 
that the veteran was given notice of the information and 
medical evidence necessary to substantiate his claim.  
Moreover, it appears that all evidence identified by the 
veteran or in his possession has been obtained and associated 
with the claims file.  There is no indication that more 
recent relevant medical records exist that have not been 
associated with the claims file.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the veteran 
what evidence would be secured by VA and what evidence would 
be secured by the veteran is harmless.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Thus, the Board concludes 
that the duty to assist as contemplated by applicable 
provisions, including the VCAA has been satisfied with 
respect to the issue on appeal.  

Factual background.

The veteran's service medical records show no diagnosis of a 
right shoulder disability.  However, service medical records 
reveal that the veteran was hospitalized in January 1944 for 
complaints of pain and tenderness of the muscles of the right 
shoulder and arm.  During his period of hospitalization the 
veteran's complaints were attributed to a fibrocystic 
deformity of the right humerus stemming from a fracture of 
the humerus in 1934 prior to the veteran's service induction 
and a congenital abnormality of the right pectoral major 
muscle.  Clinical and radiological examination of the right 
shoulder in January 1944 identified no abnormality.  

Post service clinical records include a June 2000 VA X-ray 
imaging report of the right shoulder, which was interpreted 
to reveal mild osteoarthritic changes in the glenohumeral and 
the acromioclavicular joint in addition to a small area of 
calcific peritendinitis involving the distal supraspinatus 
tendon.  Prior imaging of the veteran's chest in April 2000 
had revealed an absence of the right pectoralis major muscle 
with deformity of the right chest wall, which was opined by a 
reviewing physician to be most likely congenital and 
consistent with such etiologies as Poland's syndrome.  

At a VA examination in March 2001, the veteran related to the 
examiner an injury sustained to his right pectoral area 
sometime during the Second World War.  He could not recall 
any specific injury per se but expressed his belief that an 
injury most likely could have occurred.  The veteran 
complained that he currently experienced chronic right 
shoulder pain with pain on pushing, pulling, and lifting.  On 
physical examination it was noted that there was obvious 
atrophy of the right pectoralis musculature.  There was also 
tenderness on palpation of the anterior aspect of the 
shoulder joint over the bicipital groove and at the tip of 
the acromion.  There was also an enlargement on palpation of 
the acromioclavicular joint.  The examiner noted that he had 
reviewed X-rays of the veteran's right shoulder taken in June 
2000.  Chronic calcific tendinitis of the right shoulder was 
the diagnosis.  The veteran's examiner added that it was his 
opinion that the veteran's loss of function of the pectoralis 
major would have no causative effect on the veteran's current 
shoulder condition.

Analysis.

For a grant of service connection, it must be shown by 
objective evidence that an injury leaving identifiable 
residuals or a chronic disease was incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Furthermore, in those cases where the evidence shows that the 
veteran engaged in combat with the enemy, VA will accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions or hardships of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve any reasonable doubt 
in favor of the veteran.  See 38 U.S.C.A. § 1154; 38 C.F.R. 
§ 3.304(d).

As to the veteran's claim for residuals of a right shoulder 
injury, we observe that the evidence of record does not 
clearly indicate that the veteran engaged in combat with the 
enemy.  In this regard, the Board notes that there is no 
service department evidence that the veteran engaged in 
combat or that he was awarded a badge or decoration 
consistent with combat service to include the Combat 
Infantryman Badge.  Nevertheless, in view of the veteran's 
contentions, assuming without conceding that the veteran 
engaged in combat with the enemy during active service, his 
"lay evidence" is not satisfactory or credible to establish 
the residuals of an injury to his right shoulder was incurred 
in or aggravated by service.  

38 U.S.C.A. § 1154 permits the inference that bodily injury 
was incurred in service.  However, it does not diminish the 
requirement that a current disability be shown to arise out 
of such injury.  The ultimate requirement that the veteran 
had chronic pathology stemming from his injury requires 
competent medical expertise, which cannot be satisfied by lay 
evidence.  See Moray v. Brown, 5 Vet. App. 211 (1993), 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), and Espiritu v. 
Derwinski, 2 Vet. App. 492 (1991).

In this case, there is no medical evidence of a current 
residual disability, let alone competent evidence sufficient 
to support a claim that pathology involving the right 
shoulder, that is in any way related to inservice injury.  
Consequently, this claim must be denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Service connection for a right shoulder disorder is denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

